HOLOHAN, Vice Chief Justice.
The above named defendants were all sentenced to death after convictions for first degree murder with aggravating circumstances. Their convictions have been affirmed by this court. Each of the defendants was represented by either the Maricopa County Public Defender or the Pima County Public Defender.
The Attorney General and the Maricopa County Attorney filed motions in the superior court to prevent the Maricopa County Public Defender from representing the above defendants in federal court. The motions also sought to limit the public defender to representation of the defendants in state court only. Similar motions were filed by the Attorney General and the Pima County Attorney against the activities of the Pima County Public Defender.
The Superior Court of Maricopa County granted the motions of the Attorney General and the Maricopa County Attorney. The defendants filed a timely appeal (No. 5063).
The Superior Court of Pima County denied the motions of the prosecutors, and the Attorney General and the Pima County Attorney filed an appeal (No. 5114).
We ordered the appeals consolidated because they involved essentially the same issues and principles of law.
The State contends that the duties of the public defender do not include representation of defendants in federal proceedings. We agree. We find nothing in A.R.S. § 11-584 defining the duties of the public defender which would allow the public defender to represent indigent defendants in the federal court system. The statute enacted was meant to provide representation for indigents in the state court system. It was expected that the federal system would provide its own means for supplying representation for indigents in its court.
The federal courts are, pursuant to 18 U.S.C. 3006(A)(g), authorized to appoint and compensate counsel for the representation of indigents seeking relief from state convictions pursuant to 28 U.S.C. 2254.
Normally the foregoing would be sufficient to resolve the controversy, but the present status of the cases of the named defendants presents a different and more difficult problem. The defendants contend that neither of the superior courts had jurisdiction to consider the motions filed by the Attorney General and the County Attorneys; further, the defendants contend that the attorneys for the State have no standing to challenge the representation.afforded them. Knapp v. Hardy, 111 Ariz. 107, 523 P.2d 1308 (1974).
It must be conceded that the superi- or court, prior to the filing of the motions by the prosecutors, had completed all proceedings applicable to the trial and sentence of the defendants. Any possible future proceedings in the superior court would be under Rule 32, Rules of Criminal Procedure dealing with post conviction remedies. Absent a Rule 32 proceeding, the jurisdiction of the superior court over the defendants had ceased. The superior court was without jurisdiction to act on the motions of the Attorney General and the County Attorneys.
In addition, the majority opinion in Knapp v. Hardy, supra, questions the authority of a prosecutor to challenge the selection of counsel for a defendant once the issue of indigency has been established.
The indigency status of the defendants in these matters is not questioned. Under Knapp, supra, it is very doubtful that the prosecutors had any standing to question the representation of the defendants. The Board of Supervisors, the body charged with establishing, employing and paying the Public Defender, appears to be the more appropriate party to complain of actions by the Public Defender which might be in excess of his authority. See A.R.S. §§ 11-581 & 582.
Because of the current legal status of the named defendants, we hold that the motions at issue filed by the Attorney General and the County Attorneys should have been denied; therefore, the order of the Superior Court of Pima County (No. 5114) is affirmed, and the order of the Superior Court of Maricopa County (No. 5063) concerning the motions of the prosecutors is reversed *155with directions to enter an order denying the motions.
HAYS, J., concurs.